Exhibit 10.26
NATURAL GAS TRANSPORTATION SERVICE AGREEMENT
     BY THIS AGREEMENT, executed this 1st day of July, 2008 Orwell-Trumbull
Pipeline Co., LLC (“OTPC”), Orwell Natural Gas Company (“ONG”) and Brainard Gas
Corp. (“BGC”) (hereinafter ONG and BGC shall collectively be referred to as
“Shipper”), OTPC and Shipper are hereinafter sometimes referred to collectively
as the Parties and individually as a Party) for valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, do hereby recite and
agree as follows:
RECITALS
     WHEREAS, OTPC owns a natural gas transmission pipeline system described on
Exhibit A to this Agreement (Pipeline); and
     WHERAS, OTPC is an Ohio intrastate pipeline operating natural gas pipelines
and related facilities located within the State of Ohio under authority of the
Public Utility Commission of Ohio; and
     WHEREAS, Shipper desires to utilize OTPC’s Pipeline for the transportation
of natural gas within the State of Ohio; and
     WHEREAS, OTPC has agreed to provide such transportation to Shipper subject
to the terms and conditions hereof,
     WITNESSETH: In consideration of the mutual covenants herein contained, the
Parties hereto agree that OTPC will transport for Shipper, on an Interruptible
basis, and Shipper will furnish, or cause to be furnished, to OTPC natural gas
for such transportation during the term hereof, at prices and on the terms and
conditions hereinafter provided:

Page 1



--------------------------------------------------------------------------------



 



AGREEMENTS
DEFINITIONS
     Except where the context otherwise indicates another or different meaning
or intent, the following terms are intended and used herein and shall be
construed to have the meaning as follows:

A.   “Btu” shall mean the British thermal unit as defined by international
standards.   B.   “Business Day” shall mean any weekday, excluding federal
banking holidays.   C.   “Central Clock Time” (C.T.) shall mean Central Standard
Time adjusted for Daylight Savings Time.   D.   “Company” means OTPC, its
successors and assigns.   E.   “Customer” means any individual, governmental, or
corporate entity taking transportation service hereunder.   F.   “Dekatherm” or
“Dth” means the Company’s billing unit measured by its thermal value. A
dekatherm is 1,000,000 Btus. Dekatherm shall be the standard unit for purposes
of nominations, scheduling, invoicing, and balancing.   G.   “Delivery Point(s)”
shall mean the specific measurement location(s) listed on Exhibit B at which
OTPC delivers Shipper-owned Gas to Shipper and Shipper receives such Gas from
OTPC. Exhibit B is hereby incorporated into this Agreement.   H.   “Delivery
Volume” shall mean the volume of Gas actually taken at the Delivery Point(s) by
or on behalf of Shipper.

Page 2



--------------------------------------------------------------------------------



 



I.   “Firm” shall mean that each Dth Shipper tenders at the Receipt Point will
be delivered to Shipper’s Delivery Point(s) minus OTPC’s Shrinkage without
interruption except under Force Majeure conditions or an energy emergency
declared by the Commission.   J.   “Gas” shall mean natural gas of interstate
pipeline quality.   K.   “Gas Day” or “Day” shall mean a period of 24
consecutive hours, beginning at 9:00 a.m. Central Clock Time, as adjusted for
Daylight Savings Time, and the date of the Day shall be that of its beginning.  
L.   “Heating Value” shall mean the gross heating value .on a dry basis, which
is the number of British thermal units produced by the complete combustion at
constant pressure of the amount of dry gas (gas containing no water vapor) that
would occupy a volume of one Cubic Foot at 14.73 psia and 60° F with combustion
air at the same temperature and pressure as the gas, the products of combustion
being cooled to the initial temperature of the gas and air, and the water formed
by combustion condensed to the liquid state.   M.   “Imbalance” shall mean the
daily difference between the Dths tendered by or for Customer’s account at the
Receipt Point minus OTPC’s Shrinkage and the metered volumes allocated to
Shipper at the Delivery Point(s).   N.   “Interruptible” shall mean that each
Dth Shipper tenders at the Receipt Point Will be delivered to Shipper’s Delivery
Point(s) less OTPC’s Shrinkage if OTPC, using reasonable judgment, determines
that capacity exists after all the Firm transport needs are accounted for to
permit redelivery of tendered gas.   O.   “Maximum Daily Quantity” or “(MDQ)”
shall mean the maximum daily firm natural gas quantity which Shipper shall be
entitled to nominate during any 24-hour period. Shipper’s MDQ shall be
negotiated between Shipper and OTPC and incorporated into Shipper’s Service
Agreement with OTPC.

Page 3



--------------------------------------------------------------------------------



 



P.   “Month” shall mean a calendar month beginning at 9:00 a.m. Central clock
time on the first day of the calendar month and ending at 9:00 a.m. Central
clock time the first day of the following calendar month.   Q.   “OTPC System”
shall mean the intrastate pipeline system owned by OTPC.   R.   “Nomination”
shall mean the confirmed Quantity of Gas which Shipper shall arrange to have
delivered to the Receipt Point(s) for redelivery by OTPC to the Delivery
Point(s). The Nomination shall include sufficient gas to account for OTPC’s
Shrinkage.   S.   “Operational Flow Order” or “OFO” shall mean a declaration
made by OTPC that conditions are such that OTPC can only safely transport an
amount of Gas during a calendar day equal to the amount of Gas which Shipper
will actually receive at the Receipt Point on that calendar day. OTPC shall only
declare an Operational Flow Order if an upstream pipeline declares an
operational flow order or otherwise restricts the flow of Gas which normally
would be delivered to OTPC at the Receipt Point.   T.   “Overrun” shall mean any
volume of Gas actually transported which, as measured on a daily basis, exceeds
the maximum daily quantity (MDQ) established by this Agreement.   U.   “PUCO” or
“Commission” means the Public Utilities Commission of Ohio or any successor
governmental authority.   V.   “Quantity of Gas” shall mean the number of units
of gas expressed in Dth or MMBtu unless otherwise specified.   W.   “Receipt
Point(s)” shall mean those measurement locations where Shipper-owned gas enters
OTPC’s system.

Page 4



--------------------------------------------------------------------------------



 



X.   “Service Agreement” Each Customer shall sign an individual Agreement with
OTPC prior to commencement of service that identifies the Receipt Point and
Delivery Point(s),the MDQ, declares whether the transportation is-Firm or
Interruptible and establishes the cost for the transportation. The Service
Agreements shall be filed with the Commission pursuant to Section 4905.31,
Revised Code for approval.   Y.   “Shrinkage” shall mean the quantity of Gas
required by OTPC to replace the estimated quantity of Gas which is required for
compressor fuel, and lost-or-unaccounted-for Gas when transporting the tendered
quantities~ This percentage is set forth in Exhibit B.   Z.   “Written Notice”
shall mean a legible communication received by the intended recipient of the
communication by United States mail, express courier, or confirmed facsimile.
Written Notice may also be provided by Email, but shall not be effective until
such time as (a) the Email is acknowledged by the intended recipient; (b) or a
copy of such Email is received by the intended recipient by US mail, express
courier, or facsimile.

I. DELIVERY AND TRANSPORTATION
     1.1 Shipper shall arrange with suppliers of Shipper’s selection to have Gas
in an amount not to exceed Shipper’s MDQ adjusted for OTPC’s Shrinkage as
specified on Exhibit B, tendered to the Receipt Point(s) as specified on
Exhibit B, for delivery into the OTPC Pipeline on Shipper’s behalf. OTPC shall
then redeliver, on an Interruptible basis, such quantities, less OTPC’s
Shrinkage, to Shipper, or on behalf of Shipper, at the Delivery Point(s) as
specified on Exhibit B. All transportation by OTPC for Shipper shall be governed
by OTPC’s then current transportation tariff on file with the PUCO, except as
.expressly modified hereby.

Page 5



--------------------------------------------------------------------------------



 



     1.2 ONG agrees that during the term of this Transportation Service
Agreement it will use only OTPC’s pipelines to transport gas for any of its
customers; provided, however, that this exclusive use of the OTPC pipelines
shall remain in effect as long as OTPC has available capacity within its
pipelines. Should available capacity not exist, then during that period only ONG
may use other pipelines to transport its gas requirements. This Transportation
Service Agreement will only be utilized by BGC for back up purposes only and on
an as needed basis.
     1.3 For planning purposes, Shipper shall provide Written Notice, at least
three (3) business days prior to the start of each calendar Month, to OTPC of
the amount of Gas it intends to transport each day of the upcoming Month.
Shipper shall submit its Nomination to OTPC by no later than 10:00 a.m. Central
Clock Time for Gas flow the following day. This nomination should correspond to
scheduled deliveries Shipper makes on the upstream interstate pipeline and
downstream local distribution company operating the applicable Delivery
Point(s). Should the Shipper desire to modify its Nomination either on the
current Day or after the Nomination deadline for Gas flow the following day,
OTPC shall make every attempt to accommodate Shipper’s request provided OTPC can
confirm such quantities with the upstream pipeline at the Receipt Point(s) and
downstream entity at the Delivery Point(s).
     1.4 Shipper shall be permitted to have delivered into and removed from
OTPC’s Pipeline its nominated Gas volume, adjusted for OTPC’s Shrinkage, up to
the MDQ previously agreed to and found on Exhibit B.
     1.5 If any of the interstate pipelines interconnected with OTPC issues an
operational flow order then OTPC may issue its own matching OFO on its Pipeline
that will apply to Shippers. The OFO may restrict Shippers to nominate into the
OTPC Pipeline only that volume of Gas which Shipper will have redelivered the
same day adjusted for Shrinkage. OTPC will use its best efforts to limit such
OFO to just the time necessary to comply with applicable upstream interstate
OFOs. OTPC will only assess OFO penalties on a pro-rata basis if OTPC is
actually assessed penalties by an applicable upstream pipeline.

Page 6



--------------------------------------------------------------------------------



 



     1.6 Imbalances caused by Shipper at the Delivery Point(s) shall be resolved
by OTPC and Shipper within thirty (30) days. Imbalances at the Receipt Point are
governed by the terms and conditions of the upstream pipeline(s) delivering into
OTPC. Any imbalance charges or penalties or costs of any kind incurred by OTPC
as a result of Shipper’s over or under delivery of natural gas into OTPC’s
system, either on a daily or monthly basis, will be reimbursed by Shipper within
ten (10) days of receipt thereof. If Shipper fails to make any payments under
this Agreement when due, OTPC has the right to terminate this Agreement upon two
(2) days notice, unless such payment is made by the date specified in the
termination notice.
     1.7 Shipper warrants that it has title to all Gas delivered to OTPC, free
and clear of all claims, liens, and other encumbrances, and further covenants
and agrees to indemnify and hold harmless from all claims, demands, obligations,
suits, actions, debts, accounts, damages, costs, losses, liens, judgments,
orders, attorneys fees, expenses and liabilities of any kind or nature arising
from or attributable to the adverse claims of any and al] other persons or
parties relating to such Gas tendered by Shipper at the Receipt Point.
II. QUANTITY AND PRICE
     2.1 Shipper shall pay OTPC a Commodity Rate plus Shrinkage, as stated on
Exhibit B, for each volume of Gas delivered to the Delivery Point(s).
III. TERM
     3.1 The Agreement shall be effective as of 1st day of July, 2008 and shall
continue in full force and effect, terminating 15 years thereafter and shall
continue from year to year thereafter, unless cancelled by either party upon
30 days written notice.

Page 7



--------------------------------------------------------------------------------



 



IV. MEASUREMENT AND QUALITY OF GAS •
     4.1 Measurement of the Gas delivered and billed to Shipper shall be based
upon an allocation conducted by the operator of the Delivery Point(s). Disputes
regarding allocated throughput shall be handled in accordance with the tariff of
the Delivery Point(s) operator. Billings for all receipts and deliveries
hereunder shall be made on a thermal basis in Dth. OTPC shall provide to Shipper
at Shipper’s request, pertinent tariff information pertaining to method of
allocating deliveries at Delivery Point(s).
     4.2 All Gas delivered under this Agreement shall be commercially free from
solid and liquid impurities and shall satisfy all pipeline quality standards
reasonably established from time to time by OTPC and upstream or downstream
pipelines.
V. BILLING AND PAYMENT
     5.1 On or about the tenth (10th) day of each calendar month, OTPC will
render to Shipper a statement setting forth the total volume of Gas delivered
hereunder for Shipper during the immediately preceding Month. In the event OTPC
was not able to take actual meter readings at any meter, or if OTPC has not
received the necessary meter statements from the owner or operator of any
applicable meter in time for preparation of the monthly statement, OTPC may use
an estimated Gas delivery volume based upon confirmed nominations. Any such
estimated delivery volume shall be corrected in the first statement after the
actual meter readings become available.
     5.2 In the event of a meter failure a reconstructed bill using the best
information available shall be used.
     5.3 Shipper agrees to pay OTPC the amount payable according to such
statement on or before the twenty-fifth (25th) day of the month or within ten
(10) days of receipt of the invoice whichever is later.
     5.4 Failure to tender payment within the above specified time limit shall
result in a monthly interest charge of one and one half percent (1-1/2%) per
month on the

Page 8



--------------------------------------------------------------------------------



 



unpaid balance. In addition, should Shipper’s payment be delinquent by more than
thirty (30) days, OTPC shall have the right, at its sole discretion, to
terminate this Agreement and to   .terminate Gas transportation in addition to
its seeking other legal redress. OTPC will first contact Shipper about any
payment issues and try to resolve those issues in a reasonable manner.
     5.5 Any notice, request, demand, statement, or other correspondence shall
be given by Written Notice to the Parties hereto, as set forth below:

     
Shipper:
  Orwell Natural Gas Companyor Brainard Gas Company, as applicable
 
   
 
  8500 Station Street, Suite 100
Mentor, Ohio 44060

EMAIL:
  tsmith13@sprynet.com
PHONE:
  (440) 974-3770
FAX:
  (440) 974-0844
ATTN:
  Thomas J. Smith
 
   
OTPC:
  OTPC Gas Transmission Company, LLC
 
  8500 Station Street
 
  Suite 100
 
  Mentor, OH 44060
EMAIL:
  srigo@orwellgas.com
PHONE
  (440) 974-3770
FAX:
  (440) 205-8680
ATTN:
  Stephen G. Rigo

VI. FORCE MAJEURE
     6.1 Except with regards to a party’s obligation to make payment due under
Section 5 and Imbalance Charges under Section 2, neither party shall be liable
to the other for failure to perform a firm obligation; to the extent such
failure was caused by Force Majeure, The term “Force Majeure” as employed herein
means any cause not reasonably within the control of the party claiming
suspension, as further defined in Section 6.2.

Page 9



--------------------------------------------------------------------------------



 



     6.2 Force Majeure shall include but not be limited to the following
(1) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident to
machinery or equipment or lines of pipe; (ii) weather related events affecting
an entire geographic region, such as low temperatures which .cause freezing or
failure of wells or lines of pipe; (iii); (iv) acts of others such as strikes,
lockouts or other industrial disturbances, riots, sabotage, terrorism,
insurrections or wars; and (v) governmental actions such as necessity for
compliance with any court order, law statute, ordinance, or regulations
promulgated by a governmental authority having jurisdiction. The Parties shall
make reasonable efforts to avoid the adverse impacts of a Force Majeure and to
resolve the event of occurrence once it has occurred in order to resume
performance.
     6.3 Neither party shall be entitled to the benefit of the provision of
Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the curtailment of interruptible or secondary firm
transportation unless primary, in-path, firm transportation is also curtailed;
(ii) the party claiming Force Majeure failed to remedy the ‘condition and to
resume the performance of such covenants or obligations with reasonable
dispatch; or (iii) economic hardship. The claiming of Force Majeure shall not
relieve either party from meeting all payment obligations.
     6.4 Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
entirely within the sole discretion of the party experiencing such disturbances.
     6.5 The party whose performance is prevented by Force Majeure must provide
notice to the other party. Initial notice may be given orally; however, written
notification with reasonably full particulars of the event or occurrence is
required as soon as reasonably possible. Upon providing written notification of
Force Majeure to the other party, the affected party will be relieved of its
obligation to make or accept delivery of Gas as applicable to the extent and for
the duration of Force Majeure, and neither

Page 10



--------------------------------------------------------------------------------



 



party shall be deemed to have failed in such obligation to the other during such
occurrences or event.
VII. ADDITIONAL TERMS
     7.1 Shipper shall join with OTPC in support of the application to the PUCO
for approval of this Agreement pursuant to Section 4905.31, Revised Code.
     7.2 In the event of an energy emergency declared by the Governor or any
other lawful official or body, it is understood that OTPC shall and will follow
the dictates of any energy emergency rule, or order. OTPC shall not be liable
for any loss or damage suffered by Shipper as a result thereof.
     7.3 This Agreement shall be construed under the laws of the State of Ohio.
     7.4 This Agreement, together with all schedules and exhibits hereto,
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
     7.5 This Agreement shall be binding upon and. inure to the benefit of the
Parties and their respective permitted successors and assigns. Neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned, by operation of law or otherwise, by any Party hereto without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. Except as expressly provided herein, nothing in this
Agreement is intended to confer upon any person other than the

Page 11



--------------------------------------------------------------------------------



 



Parties and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder.
     7.6 The parties agree that any dispute arising hereunder or related to this
Agreement shall be resolved by binding arbitration under the auspices of the
American Arbitration Association. Preheating discovery shall be permitted in
accordance with the procedures of the Ohio Rules of Civil Procedure. The
arbitrator or arbitrators shall have authority to impose any remedy at law or in
equity, including injunctive relief. The parties agree that any heating will be
conducted in Lake County, Ohio.
     7.7 Recovery by either Party of damages, if any, for breach of any
provision hereof shall be limited to direct, actual damages. Both Parties waive
the right, if any, to recover consequential, indirect, punitive and exemplary
damages.
     7.8 Both parties shall have the right to demand credit assurances from the
other party. If the financial responsibility of any Party is at any time
unsatisfactory to the other Party for any reason, then the defaulting Party will
provide the requesting Party with satisfactory security for the defaulting
Party’s performance hereunder upon requesting Party’s demand. Defaulting Party’s
failure to abide by the provisions of this Section shall be considered a breach
hereof, and the requesting Party may terminate this Agreement, provided the
defaulting Party is afforded an opportunity to cure any default within three
(3) business days notice of any breach. Both Parties have the right, in addition
to all other rights and remedies, to set-off any such unpaid balance due the
other Party, or by the parent or any subsidiary of the other Party, under any
separate agreement or transaction.
     7.9 No presumption shall operate in favor of or against either party
regarding the construction or interpretation of this Agreement as a result of
either party’s responsibility for drafting this Agreement.

Page 12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed as of the date set forth above.

                      Orwell-Trumbull Pipeline Co., LLC     Brainard Gas Corp.  
 
 
                   
By:
  /s/ Steven G. Rigo
 
Stephen G. Rigo,       By:   /s/ Thomas J. Smith
 
Thomas J. Smith, President    
 
  Executive Vice President                
 
                    Date:   July 1, 2008       Date: July 1, 2008    
 
                                Orwell Natural Gas Company    
 
                   
 
          By:   /s/ Thomas J. Smith
 
                Thomas J. Smith, President    
 
                                Date: July 1, 2008    

Page 13



--------------------------------------------------------------------------------



 



Exhibit A
OTPC Gas Transmission, LLC
     ALL PIPELINES OWNED BY OTPC LOCATED IN NORTHEASTERN OHIO.

Page 14



--------------------------------------------------------------------------------



 



Exhibit B
OTPC Gas Transmission, LLC
Primary Receipt Point
Interconnection between QTPC and North Coast Gas Transmission, LLC’s Pipeline in
Mantua, Ohio
Primary Delivery Point(s)
For BGC: Various interconnections between OTPC and BGC. as required for back-up
services only.
For ONG: Various interconnections between OTPC and ONG.
Shrinkage
TBD
2000 Dth/day
*RATES
Commodity Charge (paid only on quantity transported)
November-March $0.95 per Thousand Cubic Feet (Mcf)
April-October $0.95 per Thousand Cubic Feet (Mcf)
 
*   Rates will adjust every five (5) years commencing on July 1, 2013 and
continuing on each fifth (5th) anniversary date for the remaining term of this
Agreement to reflect the higher of $0.95 per Thousand Cubic Feet (Mcf) or a
negotiated rate to reflect the then current market conditions existing on each
such rate adjustment date. If the parties cannot agree on a rate adjustment
amount, OTPC shall have the option to increase the Rate by the increase in the
consumer price index all items (Cleveland, Ohio) (“CPI”) as calculated from
July 1, 2008 to each applicable rate adjustment date.

Page 15